Citation Nr: 1516243	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by back and joint pain, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by headaches, to include as due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by numbness in arms and hands, to include as due to undiagnosed illness.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by stomach cramps, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by stomach cramps, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by back and joint pain, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a disability manifested by headaches, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a disability manifested by numbness in arms and hands with hand tremors, to include as due to undiagnosed illness.

9.  Entitlement to service connection for a sleep disorder, to include poor concentration and memory loss.

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to October 1986, and from June 1987 to December 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the November 2012 statement of the case adjudicates issues corresponding to those in this Board decision, and the Veteran has perfected those issues to the Board for appellate review.  The November 2012 statement of the case indicates that the AOJ considered the December 2009 rating decision to be the only rating decision adjudicating the claims currently on appeal.  The Board notes that the December 2009 rating decision does not expressly discuss each of the issues found to be on appeal at the time of the November 2012 statement of the case, but those issues have nevertheless been appealed to the Board.  The Board finds that it is most reasonable at this time to proceed with appellate review of each issue included in the November 2012 statement of the case as VA has clearly led the Veteran to believe that each of those issues is in appellate status, and the Veteran 's November 2012 VA Form 9 expressed his desire and expectation that all of the issues be reviewed by the Board on appeal.

The Board notes that the presentation of the issues presented in the November 2012 statement of the case is organized such that one issue was characterized as "Service connection for undiagnosed illness manifested by numbness in the arms and hands," and a separate issue was characterized as "Service connection for claimed sleep disorder to include shaking, poor concentration, and memory loss."  Significantly, in August 2011, the Veteran's then-representative submitted a written statement clarifying that the Veteran's claimed "shaking" was actually a reference to "hand tremors."  The hand tremors appear to be more logically considered in connection with his claimed disability manifested by numbness in the arms and hands rather than as a component of the issue of entitlement to service connection for a sleep disorder.  As discussed below, the Board finds that new and material evidence has been received to reopen consideration of the upper extremity numbness issue; for the sake of clarity and organization, the Board has grouped the Veteran's claimed hand tremors together with the reopened upper extremity numbness claim for consideration on the merits.  The Board has accordingly removed the "shaking" (now clarified to refer to hand tremors) from the characterization of the sleep disorder issue.  There is no prejudice to the Veteran in this clarifying reorganization of the issues, as each of the Veteran's claimed symptoms remains the focus of consideration for entitlement to service connection on all applicable bases.

As a result of the above-discussed reorganization, the Veteran's claim of entitlement to service connection for a sleep disorder, to include poor concentration and memory loss, is rendered moot because a November 2012 RO rating decision awarded service connection for posttraumatic stress disorder (PTSD) with a 100 percent rating contemplating the Veteran's chronic sleep impairment and associated deficits of memory and concentration.  As discussed below, the sleep disorder issue will be dismissed as moot.  The Veteran's claim of "shaking," previously associated with the sleep disorder claim, is not dismissed with the sleep disorder claim, however, because the Board has recharacterized the "shaking" as the clarified "hand tremors" and grouped it with the upper extremity disability claim that remains for appellate review on the merits.

The Board observes that the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in June 2011 in support of his contention that he was unable to work due to his PTSD (PTSD was expressly listed alone as the cause of unemployability on the Veteran's application).  In November 2012, the RO issued a rating decision awarding service connection for PTSD with a 100 percent schedular rating effective from January 2009.  To any extent that the Veteran's June 2011 submission may be considered a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on the basis of PTSD, that claim has not been prepared for appellate review and appears to have been rendered moot by the fact that the Veteran has since been awarded a 100 percent schedular rating for PTSD.  As the unemployability contention was expressly associated only with PTSD, for which a 100 percent rating has been awarded for a period spanning earlier than the unemployability claim, there is no greater benefit available in this circumstance from further consideration of the unemployability claim (including with consideration of possible special monthly compensation under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)).  Accordingly, this matter does not require further action or referral at this time.

The issues of entitlement to service connection for a disability or disabilities manifested by (a) back and joint pain, (b) headaches, and (c) numbness in arms and hands with hand tremors, to include as due to undiagnosed illness (all newly reopened for consideration on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for disability or disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps, were denied by RO rating decisions in May 1996, April 1997, and July 2005; the appellant was notified of the decisions and did not file a notice of disagreement nor submit new and material evidence within a year following these denials.

2.  Evidence received since the July 2005 RO rating decision includes new evidence relating to an unestablished fact necessary to substantiate the claims of service connection for disability or disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps, and raises a reasonable possibility of substantiating each claim.

3.  In November 2012, prior to the promulgation of a decision in the appeal, an RO rating decision granted the Veteran's claim of entitlement to service connection for PTSD and awarded a 100 percent disability rating contemplating his chronic sleep impairment and associated memory and concentration impairment.

4.  The Veteran is not shown to have (or during the pendency of this claim to have had) a hearing loss disability of either ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the July 2005 final denial, and the claims of entitlement to service connection for disability or disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The issue of entitlement to service connection for a sleep disorder, to include poor concentration and memory loss, is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2014).

3.  Service connection for a hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the several petitions to reopen previously denied service connection claims addressed in this decision, inasmuch as the benefit sought (reopening of each claim for consideration of the merits), is being granted, there is no reason to belabor the impact of the VCAA on these petitions to reopen claims; any notice defect or duty to assist omission is harmless.

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Letters to the Veteran dated in October 2009 and April 2012 explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The October 2009 letter was sent to the Veteran prior to the December 2009 rating decision on appeal; the April 2012 letter was sent to the Veteran prior to the most recent readjudication of the issues on appeal in November 2012; this letter was effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, including VA medical records, have been secured.  The RO arranged for examinations in November 2009 and August 2012.  As is discussed in greater detail below, the Board finds that the VA examination reports provide sufficient competent evidence pertinent to the stomach cramping and the hearing loss claims decided below (the sleep disorder issue does not require further development as the benefit sought has been granted and the claim is being dismissed as moot at this time).  The VA examination reports are adequate for the purposes of final appellate review; they reflect familiarity with the pertinent facts and include sufficient detail and rationale where applicable, pertinent to the claims decided at this time.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  The Board finds that no further development of the evidentiary record is necessary.  VA's duty to assist is met.

Analysis

The Veteran raises several claims of entitlement to service connection for disabilities.  A number of the claims present petitions to reopen prior final denials on the issues and, as discussed below, the Board finds that new and material evidence has been received to reopen each of these for further consideration on the merits.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection for certain chronic diseases (including arthritis, organic diseases of the nervous system (including sensorineural hearing loss) and peptic ulcers) may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis, organic diseases of the nervous system, and peptic ulcers). 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases may be service connected if shown to be of a chronic nature in service, or if not shown to be chronic in service, seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability (1) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 77 Fed. Reg. 63,225 et seq. (October 16, 2012).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

VA must consider whether there is a direct basis for service connection if presumptive service connection is not available.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Petitions to Reopen Previously Denied Service Connection Claims for Disability or Disabilities Manifested by Headaches, Back and Joint Pain, Numbness in Arms and Hands, and Stomach Cramps

Preliminarily, the Board notes that the AOJ appears to have considered the claims of entitlement to service connection for disability or disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps to be reopened, as the November 2012 statement of the case clearly adjudicates each issue on merits (without explanation concerning any finding of new and material evidence).  At any rate, regardless of whether the AOJ found new and material evidence to reopen each claim, the Board is not bound by such determinations and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A May 1996 RO rating decision denied the Veteran service connection for "undiagnosed illness manifested by headaches, back and joint pain, numbness arms and hands, and stomach cramps."  The May 1996 RO rating decision found, in essence, that the claimed symptom manifestations were not shown to have manifested during service, nor within two years following the Veteran's departure from the Persian Gulf Theater, and that the evidence did not show the existence of a claimed disability with a possible relationship to service.  The May 1996 decision acknowledged that there was "a report in November 1992 showing tendonitis right wrist."  The May 1996 RO rating decision noted that the Veteran reported to a June 1995 VA examiner that he experienced "headaches starting in June 1991 after leaving the Persian Gulf," and also that the Veteran reported "[l]oss of grip strength in the left hand."  The May 1996 decision also noted that the Veteran "reported abdominal cramps about six or seven months before the exam with none since."  The Veteran was notified of the decision and of his appellate rights, and did not appeal it; no new and material evidence was received within a year following the decision.  The May 1996 rating decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

An April 1997 RO rating decision confirmed the May 1996 denial (prompted by VA's general undertaking "reviewing all prior determinations of service connection due to an undiagnosed illness").  The April 1997 RO rating decision determined that all evidence pertaining to the claim was complete and was fully considered; the RO determined that medical evidence revealed that "[w]hile the veteran did report the claimed symptoms, no relationship to military service is shown."  The RO found that "service connection for an undiagnosed illness manifested by headaches, back and joint pain, numbness in arms and hands[,] and stomach cramps is denied because evidence established this disability resulted from alcohol and drug abuse."  The Veteran was notified of the decision and of his appellate rights, and did not appeal it; no new and material evidence was received within a year following the decision.  The April 1997 rating decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A July 2005 RO rating decision again denied service connection for "undiagnosed illness manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps (claimed as Gulf War Syndrome on current claim)," finding that "the evidence submitted is not new and material."  The Veteran was notified of the decision and of his appellate rights, and did not appeal it; no new and material evidence was received within a year following the decision.  The July 2005 rating decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The July 2005 RO rating decision (affirming the prior denials) is the last final denial of these service connection claims on any basis.  As the July 2005 rating decision's basis for denial rests essentially upon finding that there was no new and material evidence to change the key findings in the basis for the prior denials of the same claims, the Board's discussion of this matter must consider the bases of the prior denials.  The record indicates that, in its May 1996, April 1997, and July 2005 rating decisions, the RO denied service connection for disability manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps essentially on the basis that the Veteran's symptom complaints were not shown to be causally / etiologically linked to his military service; the April 1997 decision, in particular, expressly and specifically concluded that the Veteran's symptoms were attributable to substance abuse.

The evidence of record in July 2005 included several statements from the Veteran and his representatives, the Veteran's STRs, as well as post-service VA medical reports.

The post-service VA medical reports of record at that time, including a June 1995 VA examination concerning Persian Gulf Syndrome, show that the Veteran had complaints of back pain symptoms in addition to indications of other particular joint complaints; some of the evidence (including the June 1995 VA examination report) suggests that the Veteran had diagnosed degenerative changes of the lumbosacral spine.

The post-service VA medical reports of record at that time, including the June 1995 VA examination concerning Persian Gulf Syndrome, shows that the Veteran complained of a pattern of frequent headaches that he recalled beginning during military service.  The June 1995 VA examination report found that there "are no physical findings on the general medical examination indicating a cause for the headaches," and the VA examiner's list of diagnostic findings noted for the headaches: "[c]ause undetermined" with "[i]mpairment, mild, if any."  The June 1995 VA examination report also shows that the Veteran described "that in March 1992 he was seen at a medical clinic in Fort Lewis, Washington, complaining of weakness and pain of the left hand....  The Veteran had continued to have tingling pains of the hands with an alternate hot and cold feeling, especially on the left.  He has noted loss of strength of grip of the left hand...."  The June 1995 VA examiner found diminished sensation and decreased strength of the left upper extremity, with no significant loss of the right upper extremity at that time.  The VA examiner's list of diagnostic findings noted "Weakness and Loss of Sensation of Left Hand: Cause undetermined.  Impairment, mild."  

The post-service VA medical reports of record at that time, including the June 1995 VA examination concerning Persian Gulf Syndrome, does not show that the Veteran had either a diagnosis or persisting symptoms associated with stomach cramping.  The June 1995 VA examination report shows that the Veteran "complained of abdominal cramps about 6 or 7 months ago.  He has not had any such symptoms since."  The VA examiner found that "appetite is good," there was "no weight loss and his bowel function is normal," and "[p]hysical findings of the abdomen do not reveal any abnormal findings."  The VA examiner's list of diagnostic findings noted: "Stomach disorder not found.  Impairment, none."  

A June 1995 VA social worker report, as well as additional VA treatment records, show that the Veteran was in treatment for polysubstance abuse at around that time.

Evidence received subsequent to the July 2005 rating decision features additional statements from the Veteran, an August 2012 VA examination report, and additional medical treatment records.

Concerning the headache and upper extremity issues, the August 2012 VA examination report notes the Veteran's symptom complaints of headaches and peripheral nerve complaints, but does not otherwise address the nature and etiology of the claimed headaches and peripheral nerve complaints because these matters were intended to be addressed by a different specialist as part of a separate VA neurology examination.  The August 2012 VA examiner wrote: "See C&P Neuro Exam of Peripheral Nerve and Headache."  No such VA examination report is part of the August 2012 set of VA examination reports, and documentation of the "Compensation and Pension Exam Inquiry" of record shows that the pertinent VA examination request included an examination for "residuals TBI" (apparently in connection with the headache complaints) and "peripheral nerves," but these components of the VA examination requests were "cancelled" because "Veteran cancelled exam...."  There is no indication of record that the Veteran has requested a rescheduling of those examinations nor is there an indication that he has presented good cause for a failure to report.

VA treatment records from after July 2005 document symptom complaints of upper extremity numbness and/or pain (bilaterally at times, and with focus on the left upper extremity at other times), with reference to carpal tunnel syndrome (including in an August 2010 report), and including multiple suggestions that the upper extremity symptoms may be suggestive of involvement of cervical spine problems.

An August 2011 statement of the Veteran's then-representative expressed that the Veteran "has not used drugs since 1997 yet his symptoms persist to this day....  [He] still has numbness in his arms and hands, ... and still has headaches."  The statement also asserts a "continuity of [the Veteran]'s symptoms since his discharge."  The August 2011 statement directs attention to the fact that the April 1997 rating decision appears to have concluded that the Veteran's headache symptoms were part of a set of symptom complaints attributed to substance abuse.  The Board notes that the April 1997 RO rating decision found that "[s]ervice connection for an undiagnosed illness manifested by headaches, ... numbness in arms and hands [and other symptoms] is denied because evidence established this disability resulted from alcohol and drug abuse."  

Concerning the back and joint pain issue, the August 2012 VA examination report shows that, in addition to previously established complaints of back pain associated with diagnosed degenerative disease, the Veteran had symptom complaints of neck pain associated with diagnosed degenerative disease and also symptom complaints of bilateral shoulder pain associated with diagnosed bilateral strain.  The VA examiner remarked that each of these symptom complaints were associated with "a clear and specific etiology and diagnosis."  The only suggested identification of etiology in the August 2012 VA examination report is the examiner's notation of the Veteran's belief that the neck disability began during service in connection with "heavy physical training, lifting and work," that the back disability "is from wear and tear from being deployed in the Gulf War (US Army) in 1990 as a combat engineer," and that the shoulder disability "is due to wear and tear from being deployed in the Gulf War.... due to repetitive heavy lifting."

Concerning the stomach cramping issue, the August 2012 VA examination report also shows that the Veteran continues to describe, consistent with the prior evidence, that he does not experience stomach cramping symptoms or have a diagnosis associated with stomach cramping.  The August 2012 VA examination report explains: "Vet does not [have] any current complaints of any gastro intestinal condition.  He is not on any []medication related to any gastro i[n]testinal illness.  He does not complain of stomach cramps."  Further consistent with the prior indications of record, the August 2012 VA examiner notes that the Veteran "states he had stomach cramping only during heavy alcohol use in the past.  He does not have any[]more cramping at this time."  The August 2012 VA examiner also notes that "[r]eview of cfile and CPRS medical records did not show any diagnosis of gastrointestinal illness."

The evidence associated with the claims folder subsequent to the July 2005 rating decision also includes the August 2011 statement of the Veteran's then-representative that expressed that the Veteran "has not used drugs since 1997 yet his symptoms persist to this day with the exception of his severe stomach cramps" (emphasis added).  The evidence added to the record after July 2005 also includes other statements and medical records that do not otherwise indicate the presence of any disability manifested by stomach cramping symptoms.

Significantly, pertinent to all of the claims the Veteran seeks to reopen in this appeal, a November 2012 RO rating decision awarded the Veteran "[s]ervice connection for post-traumatic stress disorder [PTSD] with depression, not otherwise specified, anxiety disorder not otherwise specified and polysubstance abuse to self medicate" (emphasis added).  This decision was expressly based upon evidence received after July 2005 and included "polysubstance abuse to self medicate" as part of the established service-connected pathology.

The Board finds that the evidence received after July 2005 that established the basis of the November 2012 RO award of service connection for PTSD with polysubstance abuse must be considered new and material evidence to reopen each of the claims the Veteran seeks to reopen in this appeal.  Service connection for disability manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps was previously denied on the basis of the RO's April 1997 finding that all of these symptom manifestations were caused by non-service-connected substance abuse.  Plainly, the November 2012 rating decision establishing that at least some extent of the Veteran's substance abuse history is now considered part of a service-connected pathology (a finding based upon citation of evidence added to the record after July 2005) materially alters the factual predicate of the prior denials of service connection based upon the non-service-connected nature of the Veteran's substance abuse.

The November 2012 RO rating decision and the new (after July 2005) evidence upon which it is based provides the simplest and most broadly applicable basis for reopening each of the claims the Veteran seeks to reopen in this appeal.  Detailed discussion of additional bases for reopening particular claims is not necessary at this point.  The Board shall accordingly present a cursory notation of a few of the more particular bases for finding new and material evidence to reopen some of the issues the Veteran seeks to reopen.

With regard to back and joint pain, certain findings presented in the August 2012 VA examination report suggest that the Veteran's joint pain complaints now include specific symptoms and diagnosed disabilities that were not previously shown at the time of prior final denials.  The August 2012 VA examination report indicates that each has a clear etiology with some suggestion that the examiner believed that each diagnosis had onset during service in 1990.  The August 2012 VA examination report also documents the Veteran's new testimony that he recalled onset of certain pertinent orthopedic symptoms during service and incurrence of in-service stress / injury to joints that had not been previously indicated by evidence of record.

With regard to the upper extremity numbness / neurological issue, the Board observes that VA treatment records from after July 2005 document symptom complaints of upper extremity numbness and/or pain (bilaterally at times, and with focus on the left upper extremity at other times), with reference to carpal tunnel syndrome (including in an August 2010 report), and including multiple suggestions that the upper extremity symptoms may be suggestive of involvement of cervical spine problems.  These medical reports include new information regarding the nature of the Veteran's symptom complaints that was not of record in July 2005.

With regard to the headaches and the upper extremity issues, it is also noteworthy that an August 2011 statement of the Veteran's then-representative expressed that the Veteran "has not used drugs since 1997 yet his symptoms persist to this day....  [He] still has numbness in his arms and hands, ... and still has headaches."  The statement also asserts a "continuity of [the Veteran]'s symptoms since his discharge."  The August 2011 statement directs attention to the fact that the April 1997 rating decision expressly concluded that the Veteran's headache and upper extremity numbness symptoms were medically attributed to substance abuse.  The Board notes that the April 1997 RO rating decision found that "[s]ervice connection for an undiagnosed illness manifested by headaches, ... numbness in arms and hands [and other symptoms] is denied because evidence established this disability resulted from alcohol and drug abuse."  The asserted facts that the Veteran's drug abuse ceased in 1997 and that his headaches and numbness persisted more than a decade following the end of his substance abuse (presumed to be credibly reported) is new information that materially casts doubt on the basis of the prior denial that rested upon the RO's 1997 finding that these symptoms were caused by then-concurrent substance abuse.

However, most plainly and simply, each of the claims the Veteran seeks to reopen in this appeal must be reopened because the new evidence that led to the November 2012 RO rating decision must be considered, by virtue of the November 2012 RO rating decision's award of service connection for a pathology expressly including polysubstance abuse, to be material evidence pertaining to the basis of the prior final denials and raising a reasonable possibility of substantiating each claim.  The prior denials of the claims the Veteran seeks to reopen were based upon the April 1997 decision's finding that the cause of each claimed symptom was substance abuse which was, at that time, not service-connected.  Each of those claims may be reopened upon submission of evidence that tended to establish that the cause of the claimed disabilities/symptoms was a service-connected disability.  The Board must find that such evidence has been received inasmuch as the April 1997 denial attributed each disability to substance abuse, and the November 2012 RO rating decision found that evidence submitted after July 2005 established that the substance abuse must be recognized as service-connected.

Thus, the Board finds that new evidence (received after July 2005) has been received that tends to link the Veteran's headaches, back and joint pain, numbness in arms and hands, and stomach cramps to a service-connected pathology, a previously unestablished fact pertinent to the basis of the prior denials of service connection for disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps.  The new evidence (received after July 2005) therefore specifically addresses at least one unestablished fact necessary to substantiate each claim and raises a reasonable possibility of substantiating each claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Thus, the additional evidence received is both new and material, and the claims of service connection for disability or disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps may be reopened.

Service Connection for Disability Manifested by Stomach Cramping

Preliminarily, the Board notes that the AOJ appears to have considered the stomach cramping claim to be reopened as the November 2012 statement of the case clearly adjudicates the matter on its merits (without explanation concerning any finding of new and material evidence).  Because the AOJ has already adjudicated this claim on the merits in the November 2012 statement of the case, the Board may proceed with appellate review of the reopened claim on the merits without remanding it to the AOJ for initial consideration.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The pertinent laws and regulations pertaining to entitlement to service connection for disabilities have been identified and discussed above.

Although new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by stomach cramping, the reopened claim must be denied on the merits.  The Board notes that although "stomach cramping" has been repeatedly assumed to be included in the Veteran's claims concerning undiagnosed illness associated with his service in the Persian Gulf Theater, the record reflects that the Veteran has repeatedly reported that he has not experienced any symptoms of stomach cramping since 1997.  The Veteran has not formally withdrawn the stomach cramping issue from appeal, and the Board shall consider it on the merits.  However, the adjudication on the merits must result in a denial because the evidence of record, including the Veteran's own statements on the matter, uniformly indicate that the Veteran has had neither symptoms nor a diagnosis associated with stomach cramping during the pendency of this claim.

The December 2009 RO rating decision from which this appeal arises shows that the AOJ determined that the claims on appeal were initiated by correspondence received in June 2009; the date stamps and contents of the documentation in the claims-file make determination of the date of this claim somewhat unclear to the Board's review (one possibility is that the AOJ may have interpreted an October 2008 claim as implicitly raising the stomach cramping issue).  The claim has then been pending since at least as early as June 2009, and regardless of any uncertainty regarding the date of the claim the current stomach cramping claim cannot have been pending prior to the July 2005 prior final denial; any claim for service connection for stomach cramping that was pending prior to that date was resolved by that final decision (there was no new and material evidence or notice of disagreement submitted within a year of the July 2005 denial).  Accordingly, if the evidence of record establishes that the Veteran has not had stomach cramping symptom complaints or any pertinent diagnosis associated with stomach cramping since a time prior to July 2005, then the service connection claim cannot be granted because the Board is unable to find that the Veteran has had the claimed disability at any time during the pendency of the current claim on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The Board finds that the evidence of record shows that the Veteran has not had a diagnosis or symptom complaints associated with disability manifested by stomach cramping during the pendency of this claim.  The June 1995 VA examination report shows that the Veteran "complained of abdominal cramps about 6 or 7 months ago.  He has not had any such symptoms since."  The VA examiner found that "appetite is good," there was "no weight loss and his bowel function is normal," and "[p]hysical findings of the abdomen do not reveal any abnormal findings."  The VA examiner's list of diagnostic findings noted: "Stomach disorder not found.  Impairment, none."

The August 2012 VA examination report also shows that the Veteran continues to describe, consistent with the prior evidence, that he does not experience stomach cramping symptoms or have a diagnosis associated with stomach cramping.  The August 2012 VA examination report explains: "Vet does not [have] any current complaints of any gastro intestinal condition.  He is not on any []medication related to any gastro i[n]testinal illness.  He does not complain of stomach cramps."  Further consistent with the prior evidence, the August 2012 VA examiner notes that the Veteran "states he had stomach cramping only during heavy alcohol use in the past.  He does not have any[]more cramping at this time."  The August 2012 VA examiner also notes that "[r]eview of cfile and CPRS medical records did not show any diagnosis of gastrointestinal illness."

The August 2011 statement of the Veteran's then-representative expressed that the Veteran "has not used drugs since 1997 yet his symptoms persist to this day with the exception of his severe stomach cramps" (emphasis added).  The evidence of record also includes other statements and medical records that do not otherwise indicate the presence of any disability manifested by stomach cramping symptoms during the pendency of this claim.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has (or during the pendency of this claim has had) the disability for which service connection is sought, i.e., a disability manifested by stomach cramping.  In this case, the Veteran is not shown to have had any disability manifesting in stomach cramping during the pendency of this claim.  Given the Veteran's denial of experiencing stomach cramping symptoms during the pendency of this claim, there is no basis for further consideration of stomach cramping as a manifestation of undiagnosed illness or otherwise as part of a medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf Theater (because there is no existing stomach cramping symptomatology to analyze as a possible manifestation of such).  Further, the Board recognizes that the April 1997 RO rating decision denied service connection for disability manifested by stomach cramping on the basis that such disability was considered by the RO to have been caused by substance abuse, and at least some of the Veteran's substance abuse history is now recognized to be service-connected.  Nevertheless, in the absence of any disability actually manifesting in stomach cramping during the pendency of this claim, there can be no basis for service connection for a disability manifested by stomach cramping on any basis.

As the Veteran is not shown to have any disability manifested by stomach cramping during the pendency of this claim, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131; also see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.

Service Connection for a Sleep Disorder, to include Poor Concentration and Memory Loss

The RO's December 2009 rating decision addressed several issues, including by denying service connection for "claimed sleep disorder to include shaking, poor concentration, and memory loss" and denying service connection for PTSD.  In an August 2011 letter, the Veteran's then-representative clarified that the "shaking" referred specifically to "hand tremors" and described these in connection with the "numbness in his arms and hands" such that the Board understands the "shaking" symptomatology to be part of the upper extremity numbness / neurological issue (also on appeal) rather than part of the sleep disorder issue on appeal.  In this light, the claim of entitlement to service connection for a sleep disorder is considered to include "poor concentration" and "memory loss" symptom complaints.

Significantly, however, a November 2012 RO rating decision awarded service connection for PTSD and assigned a 100 percent initial disability rating.  The award expressly contemplated: "post-traumatic stress disorder with depression, not otherwise specified, anxiety disorder not otherwise specified and polysubstance abuse to self medicate."  Significantly, the RO's discussion of the "Reasons for Decision" explained that the award of the 100 percent disability rating for PTSD contemplated, in pertinent part, VA examination findings of "Chronic sleep impairment" and "Mild memory loss."  The Board additionally finds that the 100 percent rating assigned for the PTSD contemplates poor concentration, as poor concentration is a symptom presented by the Veteran as associated with his sleep impairment and it is thus encompassed within the "Chronic sleep impairment" contemplated by the PTSD rating.

Accordingly, the Board finds that the claim of entitlement to service connection for a sleep disorder, including poor concentration and memory loss, has been resolved in the Veteran's favor by the November 2012 RO rating decision awarding service connection for PTSD with a 100 percent rating contemplating the Veteran's chronic sleep impairment and associated poor concentration and memory loss.

With regard to the issue of entitlement to service connection for a sleep disorder, to include poor concentration and memory loss, the benefit sought on appeal has already been granted; there remains no case in controversy on this issue.  Consequently, the appeal for entitlement to service connection for a sleep disorder, to include poor concentration and memory loss, is moot, and the appeal must be dismissed.  38 C.F.R. § 20.202.

Service Connection for Hearing Loss

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of those frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran was exposed to noise trauma in the course of his duties in service.  Indeed, service connection has been awarded for tinnitus in a December 2009 RO rating decision on the basis of in-service noise exposure.

The hearing loss service connection claim on appeal appears to have been initiated by the Veteran in October 2008 (the RO appears to have misidentified the date as June 2009 in the December 2009 rating decision).

On VA audiological examination in November 2009, the Veteran related that during service he was exposed to noise from aircraft engines, tanks firing, shell rounds, bombs exploding, burning oil wells, and a significant explosion from an ammunition truck.

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
25
20
LEFT
25
25
25
25
20

Speech recognition (by Maryland CNC testing) was 98 percent in the right ear and 94 percent in the left ear.  The examiner remarked that "[t]oday's disability exam showed hearing to be within normal limits for both ears 250 through 6000Hz," and noted "[m]ild sensorineural hearing loss at 8000Hz" with "Excellent speech recognition scores, bilaterally."

On VA audiological examination in August 2012, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
25
20
20
LEFT
20
15
20
20
20

Speech recognition (by Maryland CNC testing) was 96 percent in the right ear and 96 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears, with degree of loss "Normal to Moderate" in the right ear and "Normal to Mild" in the left ear.  The VA examiner opined that the hearing loss was at least as likely as not related to or caused by military noise exposure.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has (or during the pendency of this claim has had) the disability for which service connection is sought, i.e., hearing loss disability.  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above), and established by audiometry specified by regulation (38 C.F.R. § 4.85).  The only suitable audiometry testing during the pendency of the instant claim was performed during the November 2009 and August 2012 VA audiological examinations.  On the November 2009 VA audiological evaluation, no puretone threshold in the relevant frequencies was 26 decibels or greater, and speech discrimination was 94 percent or better bilaterally.  On the August 2012 VA audiological evaluation, the highest puretone threshold in the relevant frequencies was 30 decibels (only at one frequency and only in the right ear), with no other threshold in a relevant frequency at 26 decibels or greater; speech discrimination was 94 percent or better bilaterally.  Such hearing acuity does not meet the regulatory definition of a hearing loss disability for either ear.  See 38 C.F.R. § 3.385.

The Board recognizes that the August 2012 VA examiner diagnosed the Veteran with sensorineural hearing loss and provided an opinion that such loss was causally linked to service.  However, even the fact that the Veteran has had some diminishment of his hearing acuity associated with in-service noise exposure does not meet the regulatory criteria for service connection when such loss in hearing does not meet VA's quantitative criteria to be considered disabling.  In other words, although the Veteran's hearing acuity is shown to be diminished, the diminishment it is not considered to be a disability for which service connection may be awarded because the hearing thresholds do not currently meet the criteria set out in 38 C.F.R. § 3.385 to be considered disabling.

Although other medical evidence of record includes additional references to the Veteran's diminished hearing acuity or hearing loss, no other evidence during the pendency of this claim contains the type of specific and detailed audiometric data necessary to evaluate whether the Veteran's hearing acuity meets the criteria to be considered a disability for VA compensation purposes under 38 C.F.R. § 3.385.  No other evidence of record otherwise presents a probative indication that the Veteran's hearing acuity has met those criteria during the pendency of this claim on appeal.

As the Veteran is not shown to have a hearing loss disability in either ear, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131; also see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.

The Board notes that the VA audiometric test results of record from November 2009 and August 2012 nearly meet the criteria, and the August 2012 VA examiner provided a positive nexus opinion linking the Veteran's diminished hearing to his military service.  The Board emphasizes that the Veteran may file a new claim of entitlement to service connection for hearing loss at any time should his hearing acuity further diminish such that he may meet the regulatory criteria set out in 38 C.F.R. § 3.385 for diminished hearing acuity to be considered disabling for VA compensation purposes.


ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for disability or disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps; those claims are reopened.  To this extent, the appeal is granted.

The appeal for entitlement to service connection for a sleep disorder, to include poor concentration and memory loss, is dismissed.

The appeal seeking service connection for a bilateral hearing loss is denied.


REMAND

As discussed above, the Board has found that new and material evidence has been added to the record sufficient to reopen the claims of entitlement to service connection for disability or disabilities manifested by headaches, back and joint pain, numbness in arms and hands, and stomach cramps.  The stomach cramps issue has been resolved on the merits, as discussed above.  The AOJ adjudication of the remaining reopened claims did not expressly discuss whether or not new and material evidence was deemed to have been received to reopen the claims at that level, but it appears that the issues were adjudicated on the merits (as reopened claims).  Nevertheless, the Board finds that a remand for additional development is warranted on the reopened claims before appropriately informed final appellate review may proceed.

Notably, although the Veteran has presented the claim of entitlement to service connection for a disability manifested by back and joint pain as one featuring references to undiagnosed or chronic multisymptom illness associated with service in the Persian Gulf Theater, the August 2012 VA examination report documents that the Veteran has presented an alternative theory of entitlement featuring direct in-service causation and in-service onset.  The Veteran reported neck pain symptoms that were medically attributed by the examiner to the clinical diagnosis of degenerative joint disease.  The VA examiner wrote that the Veteran described that the symptoms "started while serving in the Desert Storm in 1990s.  This is from heavy physical training, lifting and work in the U.S. Army."  The VA examiner remarked that the cervical spine degenerative joint disease  had "a clear and specific etiology and diagnosis."  However, while this remark appears to have been focused upon resolving the question of whether the symptoms included manifestations of an undiagnosed illness, the remark does not adequately address the question of direct in-service incurrence raised by the August 2012 VA examination report itself.  The Board notes that while the VA examiner states that the disability had "a clear and specific etiology," that clear and specific etiology is not specifically identified.  The only suggestion of an etiology in the report is the notation of the Veteran's account of in-service onset of the symptoms and the VA examiner's entry of the year "1990" (during the Veteran's service) as the date of diagnosis for the degenerative joint disease.  Without greater clarity concerning the nature of the referenced "clear and specific etiology" of the disability (and the reasoning behind the identification of such etiology), the Board is unable to make an informed determination as to whether service connection for the disability may be warranted.  To the extent that the VA examiner may have agreed or disagreed with the Veteran's assertions that his current disability was caused by military service, an explanation for the rationale of such an opinion (citing the pertinent evidence of record) would be necessary.

Similarly, the August 2012 VA examination report concerning the Veteran's back pain symptom complaints shows that the symptoms were medically attributed to the clinical diagnosis of degenerative joint disease of the lumbar spine, with the examiner entering "1990" as the date of diagnosis, and noting the Veteran's account that "his lumbar spine condition is from wear and tear from being deployed in the Gulf War (US Army) in 1990 as a combat engineer."  Again, the VA examiner remarked that the diagnosis had "a clear and specific etiology" but did not otherwise clearly identify the referenced etiology.  To the extent that the VA examiner may have agreed or disagreed with the Veteran's assertions that his current disability was caused by military service, an explanation for the rationale of such an opinion (citing the pertinent evidence of record) would be necessary.

Also similarly, the August 2012 VA examination report concerning the Veteran's bilateral shoulder pain symptom complaints shows that the symptoms were medically attributed to the clinical diagnosis of shoulder strain, with the examiner entering "1990" as the date of diagnosis, and noting the Veteran's account that this was "due to wear and tear from being deployed in the Gulf War.  This is due to repetitive heavy lifting."  Again, the VA examiner remarked that the diagnosis had "a clear and specific etiology" but did not otherwise clearly identify the referenced etiology.  To the extent that the VA examiner may have agreed or disagreed with the Veteran's assertions that his current disability was caused by military service, an explanation for the rationale of such an opinion (citing the pertinent evidence of record) would be necessary.

The Board also notes that the August 2012 VA examination report appears to account for all of the Veteran's back pain and joint pain complaints at that time, identifying a medical diagnosis for each.  However, the Board observes that the April 1997 RO rating decision determined that the Veteran's joint pain complaints at that time were medically attributed to his substance abuse that was roughly contemporaneous with his symptoms at that time.  The Board observes that it is unclear whether this determination in the RO rating decision was well supported by the evidence.  However, if a competent medical expert were to agree with the April 1997 decision's determination that the Veteran's joint pain symptoms are medically attributed to his history of substance abuse, such a finding could support the Veteran's claim for service connection for the joint pain symptoms inasmuch as at least some of the Veteran's substance abuse history is now service connected as part of the November 2012 award of service connection for PTSD "and polysubstance abuse to self medicate."  This matter should be addressed with an appropriate medical opinion in connection with the additional development on the issue during the processing of this remand.

The issue of entitlement to service connection for numbness in the upper extremities with hand tremors appears to be inextricably intertwined with the Veteran's claim for service connection for joint pain including a diagnosed cervical spine disability.  The Board notes that medical evidence of record suggests that the upper extremity symptoms may, in part, be linked to cervical spine disease; this includes the August 2012 VA examination report's section concerning the cervical spine that indicates that the cervical spine disability includes mild paresthesias and/or dysesthesias and numbness of the bilateral upper extremities.  The August 2012 VA examination report also indicates that there were "[o]ther neurologic abnormalities," noting that "the upper extremity (arms and hands) will be discussed in the C&P neuro consult."  Although the VA examiner stated that "[t]his is not part of the cervical spine condition," it does not appear that the VA examiner intended this statement to indicate that these signs were not related to the cervical spine condition as he indicated that the Veteran had "mild" upper extremity radiculopathy due to the cervical spine condition.  The Board observes that other medical evidence of record also suggests suspicion of cervical spine disease contributing to the Veteran's upper extremity symptoms.  The upper extremity numbness and hand tremors issue is inextricably intertwined with the joint pain (specifically cervical spine disability) service connection claim to the extent that if some of the Veteran's claimed upper extremity symptomatology is due to cervical spine disability, the outcome of the claim for service connection for the cervical spine disability could impact the outcome of the upper extremity service connection claim.  Moreover, the pending evidentiary development concerning the cervical spine disability may reveal pertinent information concerning associated upper extremity disability.

The neurological component of the set of VA examinations the Veteran was scheduled for in 2012 was never completed, and the documentation of record indicates that this was because the Veteran cancelled the appointment; there is no indication that the Veteran requested a rescheduling or provided an explanation of good cause.  However, with the Board's reopening of this claim upon receipt of new and material evidence, essential new medical questions are raised regarding the nature and etiology of the Veteran's upper extremity numbness and hand tremors.

On one hand, the RO's April 1997 decision determined that the Veteran's upper extremity numbness was medically attributed to substance abuse that was roughly contemporaneous with his symptoms at that time.  However, the fact that the Veteran's upper extremity numbness has now reportedly persisted for well over a decade following the cessation of his drug abuse casts some doubt on that attribution.  The Board briefly observes that it is not clear that the attribution was well supported by the medical evidence of record in the first place.  The situation raises an essential medical question as to whether the upper extremity symptoms are medically attributed to any known clinical diagnosis at this time, as the lack of an identifiable medical etiology could support the Veteran's claim on the basis of his undiagnosed illness / chronic multisymptom illness theory.

On the other hand, if a competent medical expert were to agree with the April 1997 decision's determination that the Veteran's upper extremity numbness is medically attributed to his history of substance abuse, such a finding could support the Veteran's claim for service connection for the upper extremity symptoms inasmuch as at least some of the Veteran's substance abuse history is now service connected as part of the November 2012 award of service connection for PTSD "and polysubstance abuse to self medicate."  As there is a new basis for requesting a VA examination with medical opinion, the Board shall remand this matter to afford the Veteran another opportunity to report for the appropriate VA examination to address this upper extremity symptom issue.

The claim of entitlement to service connection for a disability manifested by headaches is situated similarly to the upper extremity numbness and hand tremors issue, except that the headaches issue is not indicated to be intertwined with the cervical spine issue.  Like the upper extremity symptoms issue, however, the headaches issue is now associated with newly raised essential medical questions associated with new and material evidence and the Board's reopening of the issue on the merits.  

On one hand, the RO's April 1997 decision determined that the Veteran's headache symptomatology was medically attributed to substance abuse that was roughly contemporaneous with his symptoms at that time.  However, the fact that the Veteran's headache symptomatology has now reportedly persisted for well over a decade following the cessation of his drug abuse casts some doubt on that attribution.  The Board briefly observes that it is not clear that the attribution was well supported by the medical evidence of record in the first place.  The situation raises an essential medical question as to whether the headache symptoms are medically attributed to any known clinical diagnosis at this time, as the lack of an identifiable medical etiology could support the Veteran's claim on the basis of his undiagnosed illness / chronic multisymptom illness theory.

On the other hand, if a competent medical expert were to agree with the April 1997 decision's determination that the Veteran's headache symptomatology is medically attributed to his history of substance abuse, such a finding could support the Veteran's claim for service connection for the upper extremity symptoms inasmuch as at least some of the Veteran's substance abuse history is now service connected as part of the November 2012 award of service connection for PTSD "and polysubstance abuse to self medicate."  As there is a new basis for requesting a VA examination with medical opinion, the Board shall remand this matter to afford the Veteran another opportunity to report for the appropriate VA examination to address this headache symptomatology issue.

The Veteran is reminded that cooperating with VA efforts to provide him with pertinent examinations is important to his claims; the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the disabilities remaining on appeal since the last such update of the set of VA medical records in the claims-file.

2.  After the record is determined to be complete, the record (to include this remand) should be forwarded to the August 2012 VA examiner/opinion provider (concerning the back/neck/shoulder joint pain disability issue) for review and an addendum medical opinion regarding the etiology of the Veteran's claimed back/neck/shoulder joint pain disabilities.  If deemed necessary to address the questions below, another examination of the Veteran should be arranged.  The consulting provider/examiner should provide an updated medical opinion that responds to the following:

a) The August 2012 VA examination report states that the Veteran's diagnosed disabilities of the back (lumbar spine degenerative joint disease), the neck (cervical spine degenerative joint disease), and the bilateral shoulders (strain) each have "a clear and specific etiology."  Please expressly identify the clear and specific etiology found for each diagnosis of the back, neck, and shoulders.

b) Is it at least as likely as not (a 50% or better probability) that any found disability of the back, neck, or shoulders was incurred or aggravated during the Veteran's active service?  In answering this question, please cite all of the evidence of record supporting each conclusion (for each disability of the back, neck, and shoulders).

c) Is it at least as likely as not (a 50% or better probability) that the Veteran's description of a continuity of back symptoms since the conclusion of his military service in December 1992 reflects the presence of his currently diagnosed arthritis of the lumbar spine (diagnosed in June 1995) from the time of his separation from service to the present?

d) Is it at least as likely as not (a 50% or better probability) that any found disability of the back, neck, or shoulders has been caused by the Veteran's service-connected history of substance abuse?  (This question is raised by virtue of the April 1997 RO rating decision that concluded that the Veteran's back and joint pain was attributed to substance abuse at that time.)

e) Is it at least as likely as not (a 50% or better probability) that any found disability of the back, neck, or shoulders has been aggravated by the Veteran's service-connected history of substance abuse?  (This question is raised by virtue of the April 1997 RO rating decision that concluded that the Veteran's back and joint pain was attributed to substance abuse at that time.)

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown, i.e., because the state of medical knowledge is inadequate to address the question or because the examiner lacks the requisite training).

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed symptoms of upper extremity numbness, hand tremors, and headaches.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  If the Veteran declines to report for a new examination, the claims-file should nevertheless be forwarded to an appropriate VA examiner for review to provide the opinions requested on the basis of the available information.

Based on review of the record, the examiner should provide an opinion that responds to the following:

a) Please specifically identify each diagnosis found to be responsible for the Veteran's complaints of headache symptomatology.

b) Please specifically identify each diagnosis found to be responsible for the Veteran's complaints of upper extremity numbness and tremors of the hands.

c) For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

d) For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability has been caused by the Veteran's service-connected history of substance abuse?  (This question is raised by virtue of the April 1997 RO rating decision that concluded that the Veteran's back and joint pain was attributed to substance abuse at that time.)

e) For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability has been aggravated by the Veteran's service-connected history of substance abuse?  (This question is raised by virtue of the April 1997 RO rating decision that concluded that the Veteran's back and joint pain was attributed to substance abuse at that time.)

f) For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability has been caused by the Veteran's degenerative joint disease of the cervical spine? 

g) For each diagnosis manifesting in upper extremity numbness, hand tremors, and/or headaches, please offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability has been aggravated by the Veteran's degenerative joint disease of the cervical spine?

h) Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that includes upper extremity numbness, hand tremors, and/or headaches that cannot be attributed to known medical diagnoses?  In answering this, please indicate whether there is evidence of any signs or symptoms of a disability manifested by upper extremity numbness, hand tremors, and/or headaches beyond what is explained by the known medical diagnoses found for this Veteran.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown, i.e., because the state of medical knowledge is inadequate to address the question or because the examiner lacks the requisite training).

4.  The AOJ should then review the expanded record (including all evidence developed by VA and submitted by the Veteran since the prior statement of the case) and readjudicate the claims remaining on appeal.  If any claim remaining on appeal is denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


